DETAILED ACTION
	The Information Disclosure Statements filed on October 11, 2021, December 21, 2020, August 19, 2020, June 18, 2019 and June 13, 2019 have all been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-10, 12, 13, 15, 16, 18-21, 23, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao (CN 103495800 B).
Cao discloses a railway rail induction-welding device 1, and method of operating,  comprised of a device support 6, 10 and a railway rail alignment means for aligning opposing railway rails in three mutually perpendicular directions, the railway rail alignment means being supported by the device support 6, 10 and further including first and second railway-rail clamping elements 11 to horizontally and longitudinally align the opposing railway rails when gripped by the first and second railway-rail clamping elements11 with at least one of the first and second railway-rail clamping elements 11 being movably supported by the device support. A vertical lifting means 21, 23 for moving each railway-rail clamping element vertically to align the opposing railway rails and urging means 7 for moving at least one railway-rail clamping element towards the other clamping element to bring aligned opposing railway rails towards each other. An induction heating device 8a, 8b, 19 on the device support and interposed or interposable between the first and second railway-rail clamping elements to inductively weld the opposing railway rails together. The device is further comprised of the first and second lifting elements having lifting heads 21. The device further includes the lifting head having pivotable lifting armatures, as shown in figures 5 and 7 and further including a pivot point 11 of the lifting armatures. Each lifting head is also associated with a linear actuator 3 for moving and pivoting the lifting heads. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
February 17, 2022